      Case 19-66610-wlh       Doc 37 Filed 08/21/20 Entered 08/21/20 14:34:43                  Desc Order
                                 Closing - Dismissed/Tr Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                          Northern District of Georgia


In     Debtor(s)
Re:    Monyetta Jackson                                 Case No.: 19−66610−wlh
       1606 Van Epps Street, S.E.                       Chapter: 7
       Atlanta, GA 30316                                Judge: Wendy L. Hagenau

       xxx−xx−7817




                      ORDER DISCHARGING TRUSTEE AND CLOSING ESTATE(S)




     The above−styled case having been dismissed by Order of the Court, it is ORDERED that the estate(s) is
closed and the Trustee is discharged from and relieved of the trust.




                                                        Wendy L. Hagenau
                                                        United States Bankruptcy Judge


Dated: August 21, 2020

Form 178
